DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on July 7, 2022, and any subsequent filings.
By preliminary amendment Applicants have canceled Claims 1, 2, and 5-12 stand rejected. Claim 3 stand objected to. Claims 14, 15, 18, and 21-27 stand withdrawn. 3, 4, 13, 16, 17, 19, and 20.  Claims 1, 2, 5-12, 14, 15, 18, and 21-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Election/Restrictions
Applicants' applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, thus the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
With the except of Claim 8, the other rejections under 35 USC § 112 have been withdrawn based upon Applicants' amendments to the claims.
As to Claim 8, the specification does recite a fastener having a reference character 24, however, what constitutes a fastener is not clear because the specification states the shapes designated by reference characters 3, 35, 37, 45, 58, 60, and 61 are valves and the shape designated by reference character 24 is the same indicating the shape is also a valve (Paragraph 96 "Pr").
Claim Rejections - 35 USC § 103
Applicants' arguments filed July 7, 2022 have been fully considered but they are not persuasive.
Applicants' arguments are directed towards the amended claims.  To the extent the arguments are applicable to the prior rejections those arguments are addressed here.
As to Applicants' argument that Morita does not disclose how to add an oxidant (Remarks, Page 41/Pr2), "[t]he prior art reference (or references when combined) need not teach or suggest all the claim limitations" provided the rejection "explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art."  MPEP 2141(III).  Moreover, "[t]he mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness."  Id. (cite omitted).  Finally, "[t]he analysis need not seek out precise teaching directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ."  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007).  Further, Morita envisions the addition of an oxidizer (Pr118).
As to Applicants' argument that Morita does not disclose carbon nanomaterials (Remarks, Pg41/Pr3-Pg42/Pr1), Morita has not been relied upon for disclosing this limitation.
As to Applicants' argument that Morita and Cui are not used for filtering micro-pollutants (Remarks, Pg42/Pr2-Pg43/Pr1), "apparatus claims cover what a device is, not what a device does."  Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990). Similarly, "a statement of intended use … does not qualify or distinguish the structural apparatus over the reference."  In re Sinex, 309 F.2d 488, 492 (CCPA 1962); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) ("It is no new invention to use an old machine for a new purpose.").
In response to Applicants' argument that the references fail to show certain features of Applicants' invention, it is noted that the features upon which Applicants' rely (i.e., filtering micro-pollutants) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants' arguments regarding the principle of operation of Cui fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the principle of operation of the present invention.
Response to Amendment
Drawings
The drawings are objected to because they do not comply the requirement in 37 CFR 1.84 for clean, black, dense, dark, uniformly thick, and well-defined lines with legible numbers and letters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference character 24 is described in the written description as a "fastener" yet Figure 1 shows reference character 24 refers to a valve.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastener recited in Claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment filed July 7, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: replacing water flux with water permeability (Pr19,20,70,127,138) as these are different properties. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 1, 5, and 9 are is objected to because of the following informalities:  in Claim 1, line 13, Claim 5, line 4, and Claim 9, line 3, the use of a hyphen in "nano-material" is inconsistent with the use of "nanomaterial" elsewhere in the claims. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in lines 10 and 11 both, the phrase "one or more" should appear before "carbon" to be consistent with the recitation of "one or more carbon" in Claim 1, line 8, from which the claim depends.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites a water permeability which was not disclosed in the specification as filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a specific resistance having units of "m-2" yet as indicated by Doran, "Unit Operations," Bioprocess Eng'g Principles, 2d, 2013, "specific resistance is very difficult to define in practice" (Pg11/Pr4) such that one of ordinary skill in the art would not understand the meaning of the limitation. Moreover, the specification recites that specific resistance is determined using the Carman equation but also discloses the claimed equation (Pr22-26) further rendering the claim indefinite.
The term “close to” in Claim 5 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the term renders the location of the orifice plate indefinite.
Claim 8 recites a fastener previously having a reference character 24 yet Figure 1 indicates reference character 24 is a valve and the specification provides not definition for fastener.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morita, U.S. Publication No. 2010/0096317 ("Morita") in view of Cui, et al., U.S. Publication No. 2011/0259747 ("Cui") and further in view of Gendel, et al., U.S. Publication No. 2016/0301084 ("Gendel").
Applicants' claims are directed towards a device.
Regarding Claims 1, 5-8, 10, and 11, Morita discloses embodiments of an advanced water treatment device comprising a plate-and-frame membrane module (Figs. 5, item 100, Pr155,172,176), a water inlet pipe (Fig. 20, item 93a, Pr253), a water outlet pipe (Figs. 4, 5, item 81, Pr174), a clear water reservoir (Fig. 5 (note piping outside reactor 100 interpreted as clean water reservoir)), and an oxidant dosing system (Pr28,118).
Morita does not disclose a carbon nano-material composite membrane comprising a graphene carbon non-material layer and base membrane layer or 
a loading amount of the carbon nanomaterial layers on surfaces of the base membrane layers in the one or more carbon nanomaterial composite membranes is 8 - 32 g/m2, the loading amount being a mass of the carbon nanomaterial layer supported on a surface of a base membrane layer per unit area.
Cui also relates to an advanced water treatment device and discloses a carbon nano-material composite membrane comprising a graphene carbon non-material layer and base membrane layer (Pr42,44,46,53).
Gendel also relates to an advanced water treatment device having a membrane loaded with carbon nanomaterials including nanotubes and graphene and discloses a carbon loading range on the membrane that overlaps the claimed range (Pr63, Table 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine plate-and-frame membrane reactor disclosed by Morita with the carbon nano-material composite membrane disclosed by Cui because, according to Cui, the composite provides for sterilization such inactivating bacterial and other undesirable organisms (Pr42,43). It would have also been obvious to combine the device disclosed by the combination of Morita and Cui to arrive at the claimed loading disclosed by Gendel because, according to Gendel, the characteristics may be adjusted through routine optimization (Pr23)
Additional Disclosures Included:  Claim 5: a flow guide screen plate (Morita, Figs. 2, 9), a silica seal gel ring (Morita, Pr113, see MPEP 2144.07 (choice of material based upon suitability obvious)), and an orifice plate (Morita, Figs. 1, 2, 4, item 10; see also 112(b) analysis).  Claim 6: a base plate, plurality of fluid guide trenches, and a plurality of fluid guide holes (Morita, Fig. 1).  Claim 7: one flow guide screen plate, silica gel seal ring, carbon nano-material composite membrane, and orifice plate form a membrane separation assembly (Morita, Figs. 1, 2) and the plate-and-frame membrane module comprises a plurality of membrane separation assemblies arranged side by side (Morita, Figs. 4, 5).  Claim 8: a thrust plate, front partition plate, pressing plate, rear partition plate, middle partition plates, internal cavities (Morita, Figs. 2, 4, 9-11, 15, 18; see also 112(b) analysis above).  Claim 10: a raw water tank and pipelines (Morita, Fig. 20, item 96, Pr254), an oxidant storage tank (Morita, Pr28 (note addition of oxidants inherently discloses oxidants store in separate container)), a pump (Morita, Fig. 20 (note use of pump 97 known)), a flow meter (Morita, Pr28 (note determination of concentration of oxidant inherently requires a flow meter)).  Claim 11: a pressure gauge (Morita, Pr189 (note use of pressure gauge known)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morita, U.S. Publication No. 2010/0096317 ("Morita") in view of Cui, et al., U.S. Publication No. 2011/0259747 ("Cui") and Gendel, et al., U.S. Publication No. 2016/0301084 ("Gendel") as applied to Claim 1 above, and further in view of Yokoi, U.S. Publication No. 2010/0032387 ("Yokoi").
Applicants' claims are directed towards a device.
The combination of Morita, Cui, and Gendel discloses the advanced water treatment device according to Claim 1 except the use of an ammonia tank, pump, and heat exchanger to regenerate the membrane.
Yokoi also relates to an advanced water treatment device and discloses the use of an ammonia tank (Fig. 1, item 21, Pr84), pump (Fig. 1, item 22, Pr84), and heat exchanger (Fig. 1, item 23, Pr84).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the membrane operation using an oxidant disclosed by Morita, Cui, and Gendel with the membrane operation using an oxidant and ammonia cleaning disclosed by Yokoi because, according to Yokoi, the combination reduced the cleaning time by a factor of five (Pr95,97 (note cleaning time reduced from 1000 to 200 hours)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779